Citation Nr: 1700850	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-50 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to July 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran testified at a Board videoconference hearing at the San Antonio, Texas, VA Satellite Office. A transcript of that hearing is of record.

This matter was previously before the Board in December 2014 and March 2016, at which times it was remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 


FINDING OF FACT

The Veteran's obstructive sleep apnea was not incurred during or as a result of service, nor is it secondary to or aggravated by the Veteran's service-connected disorders.  


CONCLUSION OF LAW

The criteria for establishing service connection for a sleep disorder, to include as secondary to service connected disorders, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159 (b). In this case, in a January 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The case was last adjudicated in an April 2016 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, reports of VA examinations, and various statements submitted by the Veteran.

The Veteran and his spouse had the opportunity to provide testimony at the September 2014 hearing. The Veterans Law Judge's actions supplemented the VCAA and complied with any hearing-related duties. See 38 C.F.R. § 3.103 (2016).

The Board is further satisfied that the RO/AMC has substantially complied with all prior remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In sum, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument. Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. 

Law and analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id; see also 38 C.F.R. § 3.310 (b).

Service treatment records show that the Veteran experienced trouble sleeping during service.  Specifically, records in April 1975, September 1977, and October 1977 show the Veteran had sleep disturbance due to work stress and anxiety.  The Veteran's April 1985 report of medical history at retirement notes he had frequent trouble sleeping.  An accompanying clinical record showed the Veteran's list of in-service disorders, including "anxiety with job related duties in July 1977." There is no diagnosis of sleep apnea or other sleep or respiratory disorders.  

Post-service treatment records show the Veteran was diagnosed with sleep apnea in a September 2002 sleep study.  That study noted symptoms of dry mouth, choking/gagging, morning headaches, and daytime hypersomnolence.   

In an October 2007 treatment record, the Veteran's physician opined that "it is as likely as not that exposure to Agent Orange led to diabetes which then led to sleep apnea."  In support of this opinion, the examiner cited the several medical studies that set out the following propositions.  

The exact relationship between diabetes and sleep apnea has been unclear in a relatively small study. Mondini and Guilleminault (8) studied diabetics both
Insulin (IDDM) - and non-Insulin dependent (NIDDM). In five of 12 lean insulin-dependent diabetics, sleep disordered breathing was found. Only one of seven obese, non-insulin dependent patients had sleep disordered breathing. They also noted that the sleep disordered breathing was associated with autonomic neuropathy as measured by autonomic testing of the Vagus Nerve. In a larger study, 179 NIDDM patients were studied using an ambulatory monitor to document sleep disordered breathing. In 31 patients with BMI >35, 70% had severe sleep apnea and relatively severe oxygen desaturation.  In an even heavier selectee group (BMI 42.7 +/- 4.7), all had severe obstructive sleep apnea (average API 42.7, average 02 desaturation 74%). All these patients were treated with continuous positive airway pressure (CPAP) and the insulin resistance, as measured with a hyperinsulinemic euglycemic clamp method, was improved with the CPAP. They concluded that obstructive sleep apnea (OSA) was common in the NIDDM population and that treatment of the OSA with CPAP might help the insulin resistance (9).  

Other than the possibility of an autonomic neuropathy, which is a frequent complication of diabetes, as mechanism for the OSA in diabetics, other sleep issues complicate the picture. Simply missing sleep can be a problem. Sleep restriction whether voluntarily or as a result of other sleep disorders such as OSA, by itself may be a risk for insulin resistance, NIDDM and obesity (10). Submitting otherwise healthy male subjects to sleep restriction caused insulin resistance and impaired glucose tolerance. Spiegel, et al also suggest that sleep loss or sleep fragmentation possibly cause insulin resistance, weight gain, and might be a cause for type 2 diabetes.  They also discussed an association with leptin and ghrelin levels.

The Veteran underwent a VA examination in August 2012.  The examiner diagnosed obstructive sleep apnea and opined that it is less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner provided the following rationale:

The Veteran was initially diagnosed with sleep apnea in 1998.  He was diagnosed with diabetes mellitus in the early 2000s (exact date is not clear from the medical record). According to up to date, patients with sleep apnea present with episodes of excessive snoring episodes of not breathing for prolonged periods during sleep (apneas) and have excessive daytime drowsiness and fatigue. Patients with sleep apnea have a reduced upper airway size due to excessive surrounding soft tissue or a highly compliant airway. Definite risk factors are obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities; potential risk factors are heredity, smoking, nasal congestion, and diabetes mellitus. The veteran was diagnosed with sleep apnea 2-4 years prior to the diagnosis of sleep apnea there is no definitive evidence in the medical literature that diabetes mellitus causes sleep apnea. Therefore, as the sleep apnea was diagnosed prior to the onset of his diabetes and there is no definite evidence that sleep apnea is caused by diabetes mellitus, it is my opinion that it less likely as not that the sleep apnea is proximately due to or the result of diabetes mellitus.

Furthermore, the examiner opined that 

There is no evidence in the medical literature that diabetes mellitus by itself aggravates sleep apnea. In addition, there is no record of a repeat sleep study since 2002; therefore, no objective evidence is available to determine if there has been worsening of the sleep apnea. Therefore, it is less likely as not that the sleep apnea has been aggravated beyond its normal progression by diabetes mellitus.

A March 2014 neuropsychological treatment record shows the Veteran used a CPAP for his sleep apnea but continued to experience chronically poor sleep due to his "mind racing that keeps him wound-up at night."

In a June 2014 letter, the Veteran's physician opined that the Veteran was being treated for multiple medical conditions, including diabetes mellitus and obstructive sleep apnea.  She stated that there is 

growing evidence of a bi-directional link between diabetes and OSA; in other words, diabetes leads to the development of OSA and OSA leads to the development of diabetes.  Upon reviewing his clinical file and his medical record, it is my opinion that his sleep condition -- OSA -- may possibly have been induced by his diabetes, which is a service-connected medical condition.  Thus, his OSA is at least as likely as not connected to his military service.

The Veteran submitted medical literature, entitled "Sleep Apnea-Diabetes Link Confirmed in Large Study" to support this premise.  The abstract of the article stated that severe OSA may increase a person's risk of developing diabetes by 30 percent or more.  

In September 2014, the Veteran appeared at a hearing before the Board.  The Veteran's wife testified that upon his return from Vietnam, his sleep was disrupted and he had nightmares.  She also stated that she observed him not breathing and she would nudge him and he would be ok for a while and then stop breathing again.  She further testified that the Veteran would complain that his thinking was not clear and that he had a lack of energy.  He would often nap during the day.  

The Veteran testified that he would often fall asleep unexpectedly during the day when he was in service.  He also stated that after his sleep study, his doctor told him that his sleep apnea and diabetes were connected.  Specifically, he was told that the Agent Orange caused the diabetes and the diabetes caused the sleep apnea.  The Veteran also stated that, although he did not recall anyone complaining about his snoring during service, he used to wake up several times during the night.  The Veteran stated that he believes he was first diagnosed with sleep apnea in 1999.

The Veteran underwent a VA examination in February 2015.  The examiner noted a diagnosis of sleep apnea from 1998 as per the Veteran and in December 2002, as per the medical records.  Regarding the history, the Veteran stated that he was "evaluated for trouble sleeping from 1975 to 1977 and the evaluation noted that he had anxiety and panic with work stress (occupational maladjustment)."  Subsequent records were silent until his 1985 retirement physical when he reported trouble sleeping, nervous trouble, and depression.  Post-service treatment records were silent for sleep trouble under September 2002, when the Veteran was seen for symptoms of dry mouth, choking/gagging, morning headaches, and daytime hypersomnolence.  A sleep study showed sleep apnea.  

The examiner opined that the Veteran's presently diagnosed sleep apnea was not as least as likely as not due to service or secondary to a service-connected disorder.  In support of this opinion, the examiner provided the following rationale:

First, the examiner noted that during service, the Veteran's sleep trouble was deemed to be linked to work stress and anxiety.  Additionally, the symptoms related to the Veteran's sleep apnea were different than those in service.  Furthermore, the examiner noted that weight gain is the condition that most often causes sleep apnea.  The Veteran weighed 191 pounds at retirement, and in December 2002, when he was diagnosed with sleep apnea; he weighed 217 pounds, a 26 pound weight gain.  

The examiner also noted that although OSA has been known to make blood pressure harder to control, it does not cause or permanently aggravate OSA. Also, the examiner opined that 

there is no objective documented evidence that posttraumatic stress disorder (PTSD), valvular heart disease with left atrial and left ventricular enlargement, post traumatic degenerative disc disease of the cervical and lumbar spines, traumatic arthritis of the toes, diabetes mellitus, erectile dysfunction, onychomycosis of the toenails, dermopathy of the lower extremities, tinnitus, left upper arm scars, hypertension, varicose veins both legs, degenerative arthritis both hands, hearing loss, and bilateral inguinal hernia, residuals of lipoma excision right spermatic cord, atrophy of left testicle with varices, facial scars, and postoperative pilonidal cyst causes or permanently aggravates OSA.

An addendum opinion was provided in April 2016.  The examiner opined that the Veteran's OSA was not as least as likely as not incurred as a result of service or secondary to or aggravated by a service-connected disorder.  Regarding whether the Veteran's OSA was secondary to or aggravated by a service-connected disorder, specifically diabetes, the examiner stated:

It is important to first note that associations of one condition or disease to another disease are statistical descriptions of the probability of two events occurring together and do not prove a cause and effect relationship. Sometimes this association may be described as a risk factor, with the higher risk factors then being evaluated for the possibility of a cause and effect relationship. There have been many studies regarding the etiology of obstructive sleep apnea, yet the exact mechanisms are still unknown. Obesity has been determined to be one of the most relevant risk factors for development of sleep apnea, however the mechanism by which this occurs is unknown. There are under or normal weight individuals that are diagnosed with sleep apnea, and overweight people without sleep apnea. With this in mind, it is easy to understand that weight alone is not the cause of obstructive sleep apnea. Most commonly cited is net weight gain and the rate at which said weight was gained in determining whether or not that weight change provided sufficient risk to the development of the sleep apnea as to be named as a cause of that condition.

Regarding the contention that diabetes causes the development of sleep apnea, the examiner stated: 

Specifically addressing the [October 2007] neuropsychological evaluation report; three studies are cited discussing possible relationships between diabetes and the development of obstructive sleep apnea. These studies describe hypotheses regarding possible mechanisms to explain a relationship; however, they have not been confirmed. In fact, more contemporary studies have demonstrated either the opposite showing that obstructive apnea may be a cause of diabetes, or that there is no relationship and both diseases are independent. The latter article looks not at diabetes, but the treatment of diabetes with metformin as a possible etiology. If diabetes itself was considered a cause for obstructive apnea, there would be no need for studies looking at the possibility of treatment for diabetes as a cause of sleep apnea.

In May 2016, the Veteran submitted a statement in which he argued that his intention had always been to establish a connection between the development of obstructive sleep apnea to diabetes.  

In light of the evidence of record discussed above, the preponderance of the probative medical evidence is against finding a nexus between the Veteran's in-service symptoms of poor sleep and his post-service diagnosis of sleep apnea or his service-connected disorders.  

The Board notes that the evidence of record contains opinions both in favor and against the Veteran's claim.  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board finds that October 2007 and June 2014 opinions provide an insufficient basis upon which to grant service connection as the rationales for the opinions state only that a relationship is "possible" and that a relationship between sleep apnea and diabetes in "unclear". See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83-85 (2006) (finding medical opinions stating that "it is possible" and "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).

Conversely, the August 2012 and April 2016 VA opinions cite to the treatment records and medical literature and provide unequivocal opinions that there is no conclusive evidence that diabetes causes or aggravates sleep apnea and that the symptoms of the Veteran's sleep trouble in service appear to be related to his anxiety, rather than the sleep apnea that was diagnosed at least 14 years after his discharge.  Additionally, the Veteran's own literature submitted in July 2014 only indicates that OSA severity is potentially linked to the risk of developing diabetes, but not that diabetes causes OSA.
	
Regarding the Veteran's lay evidence, the Board finds that the Veteran and his wife are competent to report his symptoms of sleep troubles during and after service because this requires only personal knowledge as it comes to them through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the VA examiners' opinions are more persuasive and probative as to etiology as they are based on an analysis of the evidence of record and a review of the relevant medical literature. Furthermore, although the Veteran and his wife testified as to sleep disturbance during and after service, in his May 2016 statement, the Veteran specifically stated that he was seeking service connection for sleep apnea as due to diabetes.  

Under the circumstances, the Board concludes that the more probative evidence supports a finding that the Veteran's obstructive sleep apnea is not related to service or to secondary to or aggravated beyond the natural progression by his diabetes mellitus or other service-connected disorders.  The Board thus finds that the claim must be denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for obstructive sleep apnea, including as secondary to the Veteran's service-connected disorders, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


